Notice of Non-Responsive Reply
The reply filed on 07/15/2022 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): 

Applicant has not provided a listing of claims which read on the elected Species.

See page 5 of the Restriction Requirement mailed 06/09/2022:
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added.

Applicant’s election of Group I (claims 1-18) and Species A (Figs. 2-4) are acknowledged.  However, Applicant should provide a listing of claims which read on the elected Species A (Figs. 2-4).  That is, the list should indicate the claims within the Group I claim set of 1-18 which read on Species A.

See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

/AMY VANATTA/Primary Examiner, Art Unit 3732